DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation
	Claim 1 is directed to a method of treating renal failure.  The term “treating” is defined in the specification in paragraph [00164] of the specification.

    PNG
    media_image1.png
    186
    619
    media_image1.png
    Greyscale

The term ameliorate is further defined in paragraph [00196]:

    PNG
    media_image2.png
    105
    622
    media_image2.png
    Greyscale

The term “renal failure” is not defined in the specification.  The only recitation of the term “renal failure” occurs in paragraph [0081] where renal failure is listed as one of the secondary manifestations of pancreatitis.  
In view of the definitions provided in the specification Examiner is interpreting claim 1 to encompass restoring function to the kidneys of a subject with kidney failure, preventing kidney failure, ameliorating or preventing any kidney diseases or conditions that can potentially lead to kidney failure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear which specific diseases or conditions are within the scope of the invention.  Claim 1 is directed to treatment of renal failure however treatment includes prophylaxis and amelioration of disease and conditions that can potentially lead to kidney failure.  It unclear which specific diseases are included and which are excluded.  As an example: cancer can be a cause of chronic kidney disease is treatment and prevention of cancer within the scope of claim 1?
Dependent claims list the renal failure being associated with inflammatory response.  It is unclear if the inflammatory response is the cause of renal failure or if the inflammatory response is the effect of renal failure.  Art teaches that inflammatory response in common in various kidney diseases and it serves a physiological function of protecting the kidney from infection (Basile et al  Kidney Res Clin Pract 2021; 40(1): 12-28).  It is therefore unclear which conditions are within the scope of the limitation “associated with”.  
Likewise, with respect to autoimmune diseases in claims 12-20, it is unclear which autoimmune diseases are Th17 induced.  With regards to claim 16, it is unclear which autoimmune diseases is associated with TNF-alpha and IL-1 but no other cytokine (consisting language in the claim excludes other cytokines).



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-11 are directed to a method of treating renal failure in a subject.  A close examination of the specification uncovers that treatment of renal failure was not disclosed in the specification a manner that would convey to one skilled in the art that applicants had possession of the claimed invention at the time of filing.  The only mention of renal failure is in paragraph [0081] where renal failure is listed as one of the secondary 


Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
Nature of the invention and Breadth of the claims: The claims are directed to a method of treating renal failure in a subject comprising administering to the subject a therapeutically effective amount of N-[5-(6-chloro-2,2-difluorobenzo[d]1,3-dioxolen-5-yl)pyrazine-2-yl](2-fluoro-6methylphenyl)carboxamide (from here in compound 1).  While specification fails to provide a definition of renal failure, the term “treatment” as defined in the specification in paragraph [00164] encompasses amelioration of renal failure which includes prevention of renal failure and complete restoration of kidney function.  The claim also encompasses treatment and prevention of diseases and conditions that lead renal failure.  Such diseases and conditions have not been 
Amount of direction provided by the inventor and existence of working examples: 
It is worth noting that there are no examples of compound 1 being administered to a subject with renal failure or used in an art accepted animal model of renal failure.  Examples in the specification establish that compound 1 inhibits store operated calcium channels through which it inhibits various cytokines.  With relevance to the instantly claimed invention is Example 16 which demonstrates inhibition of store operated calcium entry dependent Th1 Th2 and Th17 differentiation.  Since there are no examples of treatment of any disease other than pancreatitis it is imperative that a link between inhibition of Th17 differentiation and treatment of renal failure and any condition that might lead to renal failure is established.  
State of the prior art and level of predictability in the art: 
Compound 1 is a calcium channel blocker.  Haider et al (Kidney Blood Press Res 2015; 40:630-637) teach that use of Calcium channel blockers is associated with mortality in patients with chronic Kidney disease (Abstract).  Increased mortality is the direct opposite of the instantly claimed method of treatment.
Perhaps the most relevant art addressing the core mechanism of treatment disclosed in the specification is Basile et al (Kidney Res Clin Pract 2021; 40(1): 12-28).  Besile represents the state of the art with regards to role of Th17 cells and expression of cytokine IL-17A in the pathology of acute and chronic kidney disease.  Basile teaches a correlation between kidney diseases and accompanying immune response which encompasses Th17 differentiation and IL-17 expression (Table 1).  While Basile teaches the role of Th17 and IL-17 in various diseases and affecting the kidneys, Basile also teaches that activation of Th17 cells and the resulting expression of IL-17 has beneficial effects on outcomes in Kidney disease models (page 22).  Authors interpret the data to suggest that the balance of Th17 cells pays an important role in 
Regarding treatment of autoimmune disease in the kidney Gorenjak (Kidneys and Autoimmune disease – eJIFCC 20/01 2009) teaches 3 autoimmune diseases of the kidney.  Anti-GMB disease, Lupus nephritis, ANCA associated vasculitis and glomerulonephritis.  In the section 4.3 “Conclusions” Gorenjak teaches use of B-cell targeted therapies in proliferative lupus nephritis and systemic ANCA-vasculitis.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not be able to treat the method of treating renal failure without engaging in undue experimentation.  The art clearly establishes that Th17 differentiation is triggered by kidney damage and is an important mechanism in kidney disease.   However the resulting expression of IL-17 has been linked to both negative and positive outcome in disease progression.  Furthermore, art teaches against using calcium channel blockers for treatment of Chronic Kidney Disease because their use leads to higher mortality.  Lastly with respect to autoimmune disease art suggests B-cell targeted therapies while instant compound inhibits Th17 cell differentiation which renders is a T-cell targeted therapy.   Given state of the art, a practitioner would not know which diseases can be reasonably expected to respond favorably to administration of instantly claimed compound 1 and in which cases the claimed method will cause a worsening of the condition or as in the case of CKD, death of the patient.  With respect to treatment of actual renal failure, not of a condition leading up to renal failure, there is no teaching in the art or in the specification that supports a claim to restoring kidney function in a subject in need of kidney transplant by administering to said subject a calcium channel inhibitor or Th-17 differentiation inhibitor.  Current treatments of kidney failure are dialysis and kidney transplant.  There are no therapeutic interventions that restore kidney function and there are no examples in the specification that indicate enablement of the claimed therapeutic activity of compound 1.  Thus, given these considerations, one of 

Conclusion
Claims 1-20 are pending
Claims 1-20 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628